         Case 1:15-cv-14137-DJC Document 252 Filed 01/09/19 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS
__________________________________________

ORLANDO RILEY

                       Plaintiff,

                       v.
                                                              C.A. 1:15-cv-14137-DJC
MASSACHUSETTS STATE POLICE

                  Defendant.
__________________________________________

             DEFENDANT’S RENEWED MOTION FOR JUDGMENT
      AS A MATTER OF LAW OR, IN THE ALTERNATIVE, FOR A NEW TRIAL

       Pursuant to Rule 50(b) of the Federal Rules of Civil Procedure, Defendant Massachusetts

State Police (“MSP”) hereby renews its motion for judgment as a matter of law. As explained in

more detail in the accompanying memorandum of law, MSP respectfully submits that there was

no legally sufficient evidentiary basis for a jury to find for Plaintiff Orlando Riley (“Riley”) on

his claim of race discrimination and thus MSP is entitled to judgment as a matter of law. In the

alternative, MSP respectfully requests that it be granted a new trial pursuant to Rule 59 of the

Federal Rules of Civil Procedure because the jury’s verdict was against the clear weight of the

evidence.

       WHEREFORE, MSP respectfully requests that the Court allow its Motion and enter

judgment in favor of MSP. In the alternative, MSP respectfully requests that the Court order a

new trial on Plaintiff’s claim.




                                                  1
         Case 1:15-cv-14137-DJC Document 252 Filed 01/09/19 Page 2 of 2




                                              Respectfully submitted,

                                              MASSACHUSETTS STATE POLICE

                                              By its attorney,

                                              MAURA HEALEY
                                              ATTORNEY GENERAL,

                                              /s/ Nicholas W. Rose
                                              Dennis N. D’Angelo, BBO No. 666864
                                              Nicholas W. Rose, BBO NO. 670421
                                              Assistant Attorneys General
                                              Government Bureau/Trial Division
                                              One Ashburton Place, Room 1813
                                              Boston, MA 02108
                                              (617) 727-2200
                                              dennis.dangelo@state.ma.us
                                              nicholas.rose@state.ma.us



Date: January 9, 2019




                                 CERTIFICATE OF SERVICE

       I, Nicholas W. Rose, Assistant Attorney General, hereby certify that I have this day,
January 9, 2019, served the foregoing upon the attorneys of record for all parties by filing it
through the ECF system.




                                              /s/ Nicholas W. Rose______________________
                                              Nicholas W. Rose




                                                 2
